OPINION — AG — UNDER THE PROVISIONS OF 70 O.S. 1978 Supp., 509.2 [70-509.2](A), 70 O.S. 1978 Supp., 509.2 [70-509.2](B), 70 O.S. 1978 Supp., 509.2 [70-509.2](C), AN ORGANIZATION WHICH PETITIONS FOR AN ELECTION MAY MAINTAIN POSSESSION OF THE PETITIONS FOR A REASONABLE PERIOD OF TIME, PRIOR TO SUBMISSION TO THE LOCAL BOARD OF EDUCATION, IN ORDER TO VERIFY PETITION SIGNATURES.  HOWEVER, THE TIME FOR SIGNING SUCH PETITIONS IS LIMITED TO A TIME WITHIN 30 DAYS OF THE FIRST DAY OF CLASSES, THE FIRST DAY OF CLASS SERVING AS THE BEGINNING DATE OF ALL SUBSEQUENT PETITION DRIVERS.  THE 30 DAY REFERENCE APPEARING AT 70 O.S. 1978 Supp., 509.2 [70-509.2](B)(2) REFERS TO CALENDAR DAYS AND NOT DAYS OF PUPIL ATTENDANCE. (R. THOMAS LAY)